NDFL 245B (Rev. 11/16)      Judgment in a Criminal Case
                            Sheet 1



                                       UNITED STATES DISTRICT COURT
                                         Northern District of Florida
                                                                        )
               UNITED STATES OF AMERICA                                 )        JUDGMENT IN A CRIMINAL CASE
                                 v.                                     )
                                                                        )
                                                                        )        Case Number:           3:19cr14-001/MCR
                         BRYAN S. GAINES                                )        USM Number: 26327-017
                                                                        )
                                                                        )        Randall Lockhart (Appointed – AFPD)
                                                                        )        Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s)     One and Two of the Indictment on May 6, 2019
    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                           Nature of Offense                                             Offense Ended             Count

18 U.S.C. § 641                           Theft of Government Money                                      May 31, 2018             One

18 U.S.C. § 1001(a)(2)                    Making False Statements                                        February 26, 2018         Two




       The defendant is sentenced as provided in pages 2 through             6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
    Count(s)                                              is        are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                      September 3, 2019
                                                                      Date of Imposition of Judgment




                                                                      /s/    M. Casey Rodgers
                                                                      Signature of Judge


                                                                      M. Casey Rodgers, United States District Judge
                                                                      Name and Title of Judge


                                                                      September 13, 2019
                                                                      Date
NDFL 245B (Rev. 11/16)     Judgment in a Criminal Case
                           Sheet 4—Probation

                                                                                                      Judgment—Page     2    of        6
 DEFENDANT:              BRYAN S. GAINES
 CASE NUMBER:            3:19cr14-001-MCR

                                                             PROBATION
 You are hereby sentenced to probation for a term of:

        3 years as to Counts One and Two, with said terms to run concurrently, one with the other.



                                                    MANDATORY CONDITIONS
 1.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
                The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
 4.         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.         You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.         You must participate in an approved program for domestic violence. (check if applicable)
 7.         You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
NDFL 245B (Rev. 11/16)      Judgment in a Criminal Case
                            Sheet 4A — Probation

                                                                                                 Judgment—Page        3       of         6

DEFENDANT:                  BRYAN S. GAINES
CASE NUMBER:                3:19cr14-001-MCR

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
NDFL 245B (Rev. 11/16)   Judgment in a Criminal Case
                         Sheet 4D — Probation

                                                                                      Judgment—Page   4    of      6
DEFENDANT:               BRYAN S. GAINES
CASE NUMBER:             3:19cr14-001-MCR

                                      SPECIAL CONDITIONS OF PROBATION


    1. You must submit your person, property, house, residence, vehicle, papers, computers [as defined in 18
       U.S.C. § 1030(e)(1)], other electronic communications or data storage devices or media, or office, to a
       search conducted by a United States probation officer. Failure to submit to a search may be grounds for
       revocation of release. You must warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable
       suspicion exists that the defendant has violated a condition of his supervision and that the areas to be
       searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
       reasonable manner.

    2. Any unpaid restitution balance must be paid in monthly installment payments of not less than $500 per
       month during the supervision term.

    3. You must provide the probation officer with access to any requested financial information and report the
       source and amount of personal income and financial assets to the supervising probation officer as directed.

    4. You will not incur new credit charges or open additional lines of credit without the approval of the
       probation officer unless you have satisfied your restitution obligation.

    5. You will not transfer or dispose of any asset, or your interest in any asset, without the prior approval of the
       probation officer unless you have satisfied your restitution obligation.
NDFL 245B (Rev. 11/16)       Judgment in a Criminal Case
                             Sheet 5 — Criminal Monetary Penalties

                                                                                                             Judgment — Page      5   of   6
 DEFENDANT:                        BRYAN S. GAINES
 CASE NUMBER:                      3:19cr14-001-MCR

                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment                     JVTA Assessment*              Fine                          Restitution
 TOTALS            $ 200.00(paid in full)           $ 0 -none                       $ 0 - waived                  $ 243,243.05


    The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
    after such determination.

    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                                                 Total Loss**                         Restitution Ordered

 Veterans Administration                                       $ 243,243.05                         $ 243,243.05
 VA Debt Management Center
 P.O. Box 11930
 St. Paul, Minnesota 55111




 TOTALS                                                         $ 243,243.05                    $    243,243.05
    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         the interest requirement is waived for the                  fine       restitution.

         the interest requirement for the              fine            restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
NDFL 245B (Rev. 11/16)      Judgment in a Criminal Case
                            Sheet 6 — Schedule of Payments

                                                                                                            Judgment — Page       6     of       6
 DEFENDANT:                 BRYAN S. GAINES
 CASE NUMBER:               3:19cr14-001-MCR

                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of                $ 200.00            Special Monetary Assessment (previously paid in full)

                  not later than                                     , or
                  in accordance with         C               D,         E, or          F below; or

 B         Payment to begin immediately (may be combined with                    C,         D, or        F below); or

 C         Restitution Payment in equal monthly (e.g., weekly, monthly, quarterly) installments of $500.00           over a period of
             3 years     (e.g., months or years), to commence   30 days       (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                                  installments of $                                                over a period of
                          (e.g., months or years), to commence                          (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence                        (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

      Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
